
	
		II
		Calendar No. 306
		112th CONGRESS
		2d Session
		S. 1401
		[Report No. 112–140]
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2011
			Ms. Cantwell (for herself,
			 Ms. Murkowski, Mrs. Boxer,
			 Mr. Begich, Mrs. Murray,
			 Mr. Merkley, Mr. Wyden and
			 Mrs. Feinstein) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			January 30, 2012
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To conserve wild Pacific salmon, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Pacific Salmon Stronghold Conservation Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Salmon Stronghold
				Partnership.
					Sec. 5. Information and
				assessment.
					Sec. 6. Salmon stronghold watershed
				grants and technical assistance program.
					Sec. 7. Interagency
				cooperation.
					Sec. 8. International
				cooperation.
					Sec. 9. Acquisition and transfer of real
				property interests.
					Sec. 10. Administrative
				provisions.
					Sec. 11. Limitations.
					Sec. 12. Reports to
				Congress.
				
			2.PurposesThe purposes of this Act are—
			(1)to expand Federal
			 support and resources for the protection and restoration of the healthiest
			 remaining salmon strongholds in North America to sustain core centers of salmon
			 abundance, productivity, and diversity in order to ensure the long-term
			 viability of salmon populations—
				(A)in the States of
			 California, Idaho, Oregon, and Washington, by focusing resources on
			 cooperative, incentive-based efforts to conserve the roughly 20 percent of
			 salmon habitat that supports approximately two-thirds of salmon abundance;
			 and
				(B)in the State of
			 Alaska, a regional stronghold that produces more than one-third of all salmon,
			 by increasing resources available to public and private organizations working
			 cooperatively to conserve regional core centers of salmon abundance and
			 diversity;
				(2)to maintain
			 billions of dollars in economic activity and tens of thousands of jobs from
			 salmon related activities that rely on healthy salmon populations and salmon
			 stronghold habitats;
			(3)to maintain and
			 enhance economic benefits related to fishing or associated with healthy salmon
			 stronghold habitats, including flood protection, recreation, water quantity and
			 quality, carbon sequestration, climate change mitigation and adaptation, and
			 other ecosystem services; and
			(4)to complement and
			 add to existing Federal, State, and local salmon recovery efforts by using
			 sound science to identify and sustain core centers of salmon abundance,
			 productivity, and diversity in the healthiest remaining salmon ecosystems
			 throughout their range.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Assistant Administrator for the
			 National Marine Fisheries Service of the National Oceanic and Atmospheric
			 Administration.
			(2)BoardThe
			 term Board means the Salmon Stronghold Partnership Board
			 established under section 4.
			(3)CharterThe
			 term charter means the charter of the Board developed under
			 section 4(g).
			(4)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(5)Ecosystem
			 servicesThe term ecosystem services means an
			 ecological benefit generated from a healthy, functioning ecosystem, including
			 clean water, pollutant filtration, regulation of river flow, prevention of soil
			 erosion, regulation of climate, and fish production.
			(6)ProgramExcept
			 as otherwise provided, the term program means the salmon
			 stronghold watershed grants and technical assistance program established under
			 section 6(a).
			(7)SalmonThe
			 term salmon means any of the wild anadromous Oncorhynchus species
			 that occur in the Western United States, including—
				(A)chum salmon
			 (Oncorhynchus keta);
				(B)pink salmon
			 (Oncorhynchus gorbuscha);
				(C)sockeye salmon
			 (Oncorhynchus nerka);
				(D)chinook salmon
			 (Oncorhynchus tshawytscha);
				(E)coho salmon
			 (Oncorhynchus kisutch); and
				(F)steelhead trout
			 (Oncorhynchus mykiss).
				(8)Salmon
			 strongholdThe term salmon stronghold means status
			 conferred to a defined geographical unit which meets biological criteria for
			 abundance, productivity, diversity (genetic and life history), habitat quality,
			 or other biological attributes important to sustaining viable populations of
			 salmon throughout their range, as defined by the Board under section
			 4(g)(3).
			(9)Salmon
			 stronghold partnershipThe term Salmon Stronghold
			 Partnership means the Salmon Stronghold Partnership established under
			 section 4(a)(1).
			(10)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Commerce.
			4.Salmon stronghold
			 partnership
			(a)In
			 general
				(1)EstablishmentThe
			 Secretary shall establish a Salmon Stronghold Partnership that is a
			 cooperative, incentive-based, public-private partnership among appropriate
			 Federal, State, tribal, and local governments, private landowners, and
			 nongovernmental organizations working across political boundaries, government
			 jurisdictions, and land ownerships to identify and conserve salmon
			 strongholds.
				(2)MembershipTo
			 the extent possible, the membership of the Salmon Stronghold Partnership shall
			 include each entity described under subsection (b).
				(3)LeadershipThe
			 Salmon Stronghold Partnership shall be managed by a Board established by the
			 Secretary to be known as the Salmon Stronghold Partnership Board.
				(b)Salmon
			 stronghold partnership board
				(1)In
			 generalThe Board shall consist of representatives with strong
			 scientific or technical credentials and expertise as follows:
					(A)One representative
			 from each of—
						(i)the National
			 Marine Fisheries Service, as appointed by the Administrator;
						(ii)the United States
			 Fish and Wildlife Service, as appointed by the Director;
						(iii)the Forest
			 Service, as appointed by the Chief of the Forest Service;
						(iv)the Environmental
			 Protection Agency, as appointed by the Administrator of the Environmental
			 Protection Agency;
						(v)the Bonneville
			 Power Administration, as appointed by the Administrator of the Bonneville Power
			 Administration;
						(vi)the Bureau of
			 Land Management, as appointed by the Director of the Bureau of Land Management;
			 and
						(vii)the Northwest
			 Power and Conservation Council, as appointed by the Northwest Power and
			 Conservation Council.
						(B)One representative
			 from the natural resources staff of the office of the Governor or of an
			 appropriate natural resource agency of a State, as appointed by the Governor,
			 from each of the States of—
						(i)Alaska;
						(ii)California;
						(iii)Idaho;
						(iv)Oregon;
			 and
						(v)Washington.
						(C)Not less than 3
			 and not more than 5 representatives from Indian tribes or tribal commissions
			 located within the range of a salmon species, as appointed by such Indian
			 tribes or tribal commissions, in consultation with the Board.
					(D)One representative
			 from each of 3 non-governmental organizations with salmon conservation and
			 management expertise, as selected by the Board.
					(E)One national or
			 regional representative from an association of counties, as selected by the
			 Board.
					(2)Failure to
			 appointIf a representative described in subparagraph (B), (C),
			 (D), or (E) of paragraph (1) is not appointed to the Board or otherwise fails
			 to participate in the Board, the Board shall carry out its functions until such
			 representative is appointed or joins in such participation.
				(c)Meetings
				(1)FrequencyNot
			 less frequently than 3 times each year, the Board shall meet to provide
			 opportunities for input from a broader set of stakeholders.
				(2)NoticePrior
			 to each meeting, the Board shall give timely notice of the meeting to the
			 public, the government of each county, and tribal governments in which a salmon
			 stronghold is identified by the Board.
				(d)Board
			 consultationThe Board shall seek expertise from fisheries
			 experts, as appropriate.
			(e)ChairpersonThe
			 Board shall nominate and select a Chairperson from among the members of the
			 Board.
			(f)CommitteeThe
			 Board shall establish a standing science advisory committee to assist the Board
			 in the development, collection, evaluation, and peer review of statistical,
			 biological, economic, social, and other scientific information.
			(g)CharterThe
			 Board shall develop a written charter that—
				(1)provides for the
			 members of the Board described in subsection (b);
				(2)may be signed by a
			 broad range of partners, to reflect a shared understanding of the purposes,
			 intent, and governance framework of the Salmon Stronghold Partnership;
			 and
				(3)includes—
					(A)the defining
			 criteria for a salmon stronghold;
					(B)the process for
			 identifying salmon strongholds; and
					(C)the process for
			 reviewing and awarding grants under the program, including—
						(i)the number of
			 years for which such a grant may be awarded;
						(ii)the process for
			 renewing such a grant;
						(iii)the eligibility
			 requirements for such a grant;
						(iv)the reporting
			 requirements for projects awarded such a grant; and
						(v)the criteria for
			 evaluating the success of a project carried out with such a grant.
						(h)Federal Advisory
			 Committee ActThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Board.
			5.Information and
			 assessmentThe Administrator
			 shall carry out specific information and assessment functions associated with
			 salmon strongholds, in coordination with other regional salmon efforts,
			 including—
			(1)triennial
			 assessment of status and trends in salmon strongholds;
			(2)geographic
			 information system and mapping support to facilitate conservation
			 planning;
			(3)projections of
			 climate change impacts on habitats and life history stages of salmon;
			(4)development and
			 application of models and other tools to identify salmon conservation actions
			 projected to have the greatest positive impacts on salmon abundance,
			 productivity, or diversity within salmon strongholds; and
			(5)measurement of the
			 effectiveness of the Salmon Stronghold Partnership activities.
			6.Salmon stronghold
			 watershed grants and technical assistance program
			(a)In
			 generalThe Administrator, in consultation with the Director,
			 shall establish a salmon stronghold watershed grants and technical assistance
			 program, as described in this section.
			(b)PurposeThe
			 purpose of the program shall be to support salmon stronghold protection and
			 restoration activities, including—
				(1)to fund the
			 administration of the Salmon Stronghold Partnership in carrying out the
			 charter;
				(2)to encourage
			 cooperation among the entities represented on the Board, local authorities, and
			 private entities to establish a network of salmon strongholds, and assist
			 locally in specific actions that support the Salmon Stronghold
			 Partnership;
				(3)to support
			 entities represented on the Board—
					(A)to develop
			 strategies focusing on salmon conservation actions projected to have the
			 greatest positive impacts on abundance, productivity, or diversity in salmon
			 strongholds; and
					(B)to provide
			 financial assistance to the Salmon Stronghold Partnership to increase local
			 economic opportunities and resources for actions or practices that provide
			 long-term or permanent conservation and that maintain key ecosystem services in
			 salmon strongholds;
					(4)to maintain a
			 forum to share best practices and approaches, employ consistent and comparable
			 metrics, forecast and address climate impacts, and monitor, evaluate, and
			 report regional status and trends of salmon ecosystems in coordination with
			 related regional and State efforts;
				(5)to carry out
			 activities and existing conservation programs in, and across, salmon
			 strongholds on a regional scale to achieve the goals of the Salmon Stronghold
			 Partnership;
				(6)to accelerate the
			 implementation of recovery plans in salmon strongholds that have salmon
			 populations listed as threatened or endangered under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.); and
				(7)to develop and
			 make information available to the public pertaining to the Salmon Stronghold
			 Partnership.
				(c)SelectionProjects
			 that will be carried out with assistance from the program shall be selected and
			 administered as follows:
				(1)Site-based
			 projectsA project that will be carried out with assistance from
			 the program within 1 State shall be selected as follows:
					(A)State
			 selectionIf a State has a competitive grant process relating to
			 salmon conservation in effect as of the date of enactment of this Act and has a
			 proven record of implementing an efficient, cost-effective, and competitive
			 grant program for salmon conservation or has a viable plan to provide
			 accountability under the program—
						(i)the National Fish
			 and Wildlife Foundation, in consultation with the Board, shall provide program
			 funds to the State; and
						(ii)the State shall
			 select and administer projects to be carried out in such State, in accordance
			 with subsection (d).
						(B)National fish
			 and wildlife foundation selectionIf a State does not meet the
			 criteria described in subparagraph (A)—
						(i)the Administrator,
			 in consultation with the Director, shall provide funds to the National Fish and
			 Wildlife Foundation; and
						(ii)the National Fish
			 and Wildlife Foundation, in consultation with the Board, shall select and
			 administer projects to be carried out in such State, in accordance with
			 subsection (d).
						(2)Multisite and
			 programmatic initiativesFor a project that will be carried out
			 with assistance from the program in more than 1 State or that is a programmatic
			 initiative that affects more than 1 State—
					(A)the Administrator,
			 in consultation with the Director, shall provide funds to the National Fish and
			 Wildlife Foundation; and
					(B)the National Fish
			 and Wildlife Foundation, in consultation with the Board, shall select and
			 administer such projects to be carried out, in accordance with subsection
			 (d).
					(d)Criteria for
			 approval
				(1)Criteria
			 developed by the board
					(A)Requirement to
			 developThe Board shall develop and provide criteria for the
			 prioritization of projects funded under the program in a manner that enables
			 projects to be individually ranked in sequential order by the magnitude of the
			 project's positive impacts on salmon abundance, productivity, or
			 diversity.
					(B)Specific
			 requirementsThe criteria required by subparagraph (A) shall
			 require that a project that receives assistance under the program—
						(i)contributes to the
			 conservation of salmon;
						(ii)meets the
			 criteria for eligibility established in the charter;
						(iii)(I)addresses a factor
			 limiting or threatening to limit abundance, productivity, diversity, habitat
			 quality, or other biological attributes important to sustaining viable salmon
			 populations within a salmon stronghold; or
							(II)is a programmatic
			 action that supports the Salmon Stronghold Partnership;
							(iv)addresses
			 limiting factors to healthy ecosystem processes or sustainable fisheries
			 management;
						(v)has the potential
			 for conservation benefits and broadly applicable results; and
						(vi)meets the
			 requirements for—
							(I)cost sharing
			 described in subsection (e); and
							(II)the limitation on
			 administrative expenses described in subsection (f).
							(C)Schedule for
			 developmentThe Board shall—
						(i)develop and
			 provide the criteria required by subparagraph (A) prior to the initial
			 solicitation of projects under the program; and
						(ii)revise such
			 criteria not less often than once each year.
						(e)Cost
			 sharing
				(1)Federal
			 share
					(A)Non-federal
			 landFor any fiscal year, the Federal share of the cost of a
			 project that receives assistance under the program and that is carried out on
			 land that is not owned by the United States shall not exceed 50 percent of the
			 total cost of the project.
					(B)Federal
			 landFor any fiscal year, the Federal share of the cost of a
			 project that receives assistance under the program and that is carried out on
			 land that is owned by the United States may be up to 100 percent of the total
			 cost of the project.
					(2)Non-federal
			 share
					(A)In
			 generalSubject to subparagraph (B), the non-Federal share of the
			 cost of a project that receives assistance under the program may not be derived
			 from Federal grant programs, but may include in-kind contributions.
					(B)Bonneville power
			 administrationAny amounts provided by the Bonneville Power
			 Administration directly or through a grant to another entity used to carry out
			 a project that receives assistance under the program shall be credited toward
			 the non-Federal share of the cost of the project.
					(f)Administrative
			 expenses
				(1)Limit on state
			 and national fish and wildlife foundation expendituresOf the
			 amount available to a State or the National Fish and Wildlife Foundation under
			 the program for each fiscal year, such State and the National Fish and Wildlife
			 Foundation shall not expend more than 5 percent of such amount for
			 administrative and reporting expenses necessary to carry out this
			 section.
				(2)Limit on
			 national oceanic and atmospheric administration expendituresOf
			 the amount available to the National Oceanic and Atmospheric Administration
			 under the program for each fiscal year, the National Oceanic and Atmospheric
			 Administration shall not expend more than 5 percent of such amount for
			 administrative and reporting expenses necessary to carry out this
			 section.
				(g)Reports
				(1)Reports to
			 states or nfwfEach person who receives assistance through a
			 State or the National Fish and Wildlife Foundation under the program for a
			 project shall provide periodic reports to the State or the National Fish and
			 Wildlife Foundation, as appropriate, that include the information required by
			 the State or the National Fish and Wildlife Foundation to evaluate the progress
			 and success of the project.
				(2)Reports to the
			 administrationNot less frequently than once every 3 years, each
			 State that is provided program funds under subsection (c)(1)(A) and the
			 National Fish and Wildlife Foundation shall provide reports to the
			 Administrator that include the information required by the Administrator to
			 evaluate the implementation of the program.
				7.Interagency
			 cooperationThe head of each
			 Federal agency or department responsible for acquiring, managing, or disposing
			 of Federal land that is within a salmon stronghold shall, to the extent
			 consistent with the mission of the agency or department and existing law,
			 cooperate with the Administrator and the Director—
			(1)to conserve the
			 salmon strongholds; and
			(2)to effectively
			 coordinate and streamline Salmon Stronghold Partnership activities and delivery
			 of overlapping, incentive-based programs that affect the salmon
			 stronghold.
			8.International
			 cooperation
			(a)Authority to
			 cooperateThe Administrator and the Board may share status and
			 trends data, innovative conservation strategies, conservation planning
			 methodologies, and other information with North Pacific countries, including
			 Canada, Japan, Russia, and South Korea, and appropriate international entities
			 to promote conservation of salmon and salmon habitat.
			(b)Sense of
			 congressIt is the sense of Congress that the Administrator and
			 the Board, or entities that are members of the Board, should and are encouraged
			 to provide information to North Pacific countries, including Canada, Japan,
			 Russia, and South Korea, and appropriate international entities to support the
			 development of a network of salmon strongholds across the nations of the North
			 Pacific.
			9.Acquisition and
			 transfer of real property interests
			(a)Use of real
			 propertyNo project that will result in the acquisition by the
			 Secretary or the Secretary of the Interior of any land or interest in land, in
			 whole or in part, may receive funds under this Act unless the project is
			 consistent with the purposes of this Act.
			(b)Private property
			 protectionNo Federal funds made available to carry out this Act
			 may be used to acquire any real property or any interest in any real property
			 without the written consent of each owner of the property or interest in
			 property.
			(c)Transfer of real
			 propertyNo land or interest in land, acquired in whole or in
			 part by the Secretary of the Interior with Federal funds made available under
			 this Act to carry out a salmon stronghold conservation project may be
			 transferred to a State, other public agency, or other entity unless—
				(1)the Secretary of
			 the Interior determines that the State, agency, or entity is committed to
			 manage, in accordance with this Act and the purposes of this Act, the property
			 being transferred; and
				(2)the deed or other
			 instrument of transfer contains provisions for the reversion of the title to
			 the property to the United States if the State, agency, or entity fails to
			 manage the property in accordance with this Act and the purposes of this
			 Act.
				(d)RequirementAny
			 real property interest conveyed under subsection (c) shall be subject to such
			 terms and conditions as will ensure, to the maximum extent practicable, that
			 the interest will be administered in accordance with this Act and the purposes
			 of this Act.
			10.Administrative
			 provisions
			(a)Contracts,
			 grants, and transfers of fundsIn carrying out this Act, the
			 Secretary may—
				(1)consistent with a
			 recommendation of the Board and notwithstanding sections 6304 and 6305 of title
			 31, United States Code, and the Federal Financial Assistance Management
			 Improvement Act of 1999 (31 U.S.C. 6101 note), enter into cooperative
			 agreements, contracts, and grants;
				(2)notwithstanding
			 any other provision of law, apply for, accept, and use grants from any person
			 to carry out the purposes of this Act; and
				(3)make funds
			 available to any Federal agency or department to be used by the agency or
			 department to award financial assistance for any salmon stronghold protection,
			 restoration, or enhancement project that the Secretary determines to be
			 consistent with this Act.
				(b)Donations
				(1)In
			 generalThe Secretary may—
					(A)enter into an
			 agreement with any organization described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 to authorize the organization to carry out activities
			 under this Act; and
					(B)accept donations
			 of funds or services for use in carrying out this Act.
					(2)PropertyThe
			 Secretary of the Interior may accept donations of property for use in carrying
			 out this Act.
				(3)Use of
			 donationsDonations accepted under this section—
					(A)shall be
			 considered to be gifts or bequests to, or for the use of, the United States;
			 and
					(B)may be used
			 directly by the Secretary (or, in the case of donated property under paragraph
			 (2), the Secretary of the Interior) or provided to other Federal agencies or
			 departments through interagency agreements.
					(c)Interagency
			 financingThe Secretary may participate in interagency financing,
			 including receiving appropriated funds from other agencies or departments to
			 carry out this Act.
			(d)StaffSubject
			 to the availability of appropriations, the Administrator may hire such
			 additional full-time employees as are necessary to carry out this Act.
			11.LimitationsNothing in this Act may be construed—
			(1)to create a
			 reserved water right, express or implied, in the United States for any purpose,
			 or affect the management or priority of water rights under State law;
			(2)to affect existing
			 water rights under Federal or State law;
			(3)to affect any
			 Federal or State law in existence on the date of enactment of this Act
			 regarding water quality or water quantity;
			(4)to affect the
			 authority, jurisdiction, or responsibility of any agency or department of the
			 United States or of a State to manage, control, or regulate fish and resident
			 wildlife under a Federal or State law or regulation;
			(5)to authorize the
			 Secretary or the Secretary of the Interior to control or regulate hunting or
			 fishing under State law;
			(6)to abrogate,
			 abridge, affect, modify, supersede, or otherwise alter any right of a federally
			 recognized Indian tribe under any applicable Federal or tribal law or
			 regulation; or
			(7)to diminish or
			 affect the ability of the Secretary or the Secretary of the Interior to join
			 the adjudication of rights to the use of water pursuant to subsections (a),
			 (b), or (c) of section 208 of the Department of Justice Appropriation Act, 1953
			 (43 U.S.C. 666).
			12.Reports to
			 congressNot less frequently
			 than once every 3 years, the Administrator, in consultation with the Director,
			 shall submit to Congress a report describing the activities carried out under
			 this Act, including the recommendations of the Administrator, if any, for
			 legislation relating to the Salmon Stronghold Partnership.
		
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Pacific Salmon Stronghold Conservation Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Salmon Stronghold
				Partnership.
					Sec. 5. Information and assessment.
					Sec. 6. Salmon stronghold watershed grants and
				technical assistance program.
					Sec. 7. Interagency cooperation.
					Sec. 8. International cooperation.
					Sec. 9. Acquisition and transfer of real
				property interests.
					Sec. 10. Administrative provisions.
					Sec. 11. Limitations.
					Sec. 12. Reports to Congress.
				
			2.PurposesThe purposes of this Act are—
			(1)to expand Federal support
			 and resources for the protection and restoration of the healthiest remaining
			 salmon strongholds in North America to sustain core centers of salmon
			 abundance, productivity, and diversity in order to ensure the long-term
			 viability of salmon populations—
				(A)in the States of
			 California, Idaho, Oregon, and Washington, by focusing resources on
			 cooperative, incentive-based efforts to conserve the roughly 20 percent of
			 salmon habitat that supports approximately two-thirds of salmon abundance;
			 and
				(B)in the State of Alaska, a
			 regional stronghold that produces more than one-third of all salmon, by
			 increasing resources available to public and private organizations working
			 cooperatively to conserve regional core centers of salmon abundance and
			 diversity;
				(2)to maintain billions of
			 dollars in economic activity and tens of thousands of jobs from salmon related
			 activities that rely on healthy salmon populations and salmon stronghold
			 habitats;
			(3)to maintain and enhance
			 economic benefits related to fishing or associated with healthy salmon
			 stronghold habitats, including flood protection, recreation, water quantity and
			 quality, carbon sequestration, climate change mitigation and adaptation, and
			 other ecosystem services; and
			(4)to complement and add to
			 existing Federal, State, tribal, and local salmon recovery efforts by using
			 sound science to identify and sustain core centers of salmon abundance,
			 productivity, and diversity in the healthiest remaining salmon ecosystems
			 throughout their range.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Assistant Administrator for the
			 National Marine Fisheries Service of the National Oceanic and Atmospheric
			 Administration.
			(2)BoardThe
			 term Board means the Salmon Stronghold Partnership Board
			 established under section 4.
			(3)CharterThe
			 term charter means the charter of the Board developed under
			 section 4(g).
			(4)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(5)Ecosystem
			 servicesThe term ecosystem services means an
			 ecological benefit generated from a healthy, functioning ecosystem, including
			 clean water, pollutant filtration, regulation of river flow, prevention of soil
			 erosion, regulation of climate, and fish production.
			(6)ProgramExcept
			 as otherwise provided, the term program means the salmon
			 stronghold watershed grants and technical assistance program established under
			 section 6(a).
			(7)SalmonThe
			 term salmon means any of the wild anadromous Oncorhynchus species
			 that occur in the Western United States, including—
				(A)chum salmon
			 (Oncorhynchus keta);
				(B)pink salmon
			 (Oncorhynchus gorbuscha);
				(C)sockeye salmon
			 (Oncorhynchus nerka);
				(D)chinook salmon
			 (Oncorhynchus tshawytscha);
				(E)coho salmon
			 (Oncorhynchus kisutch); and
				(F)steelhead trout
			 (Oncorhynchus mykiss).
				(8)Salmon
			 strongholdThe term salmon stronghold means status
			 conferred to a defined geographical unit which meets biological criteria for
			 abundance, productivity, diversity (genetic and life history), habitat quality,
			 or other biological attributes important to sustaining viable populations of
			 salmon throughout their range, as defined by the Board under section
			 4(g)(3).
			(9)Salmon stronghold
			 partnershipThe term Salmon Stronghold Partnership
			 means the Salmon Stronghold Partnership established under section
			 4(a)(1).
			(10)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Commerce.
			4.Salmon stronghold
			 partnership
			(a)In general
				(1)EstablishmentThe
			 Secretary shall establish a Salmon Stronghold Partnership that is a
			 cooperative, incentive-based, public-private partnership among appropriate
			 Federal, State, tribal, and local governments, private landowners, and
			 nongovernmental organizations working across political boundaries, government
			 jurisdictions, and land ownerships to identify and conserve salmon
			 strongholds.
				(2)MembershipTo
			 the extent possible, the membership of the Salmon Stronghold Partnership shall
			 include each entity described under subsection (b).
				(3)LeadershipThe
			 Salmon Stronghold Partnership shall be managed by a Board established by the
			 Secretary to be known as the Salmon Stronghold Partnership Board.
				(b)Salmon stronghold
			 partnership board
				(1)In
			 generalThe Board shall consist of representatives with strong
			 scientific or technical credentials and expertise as follows:
					(A)1 representative from
			 each of—
						(i)the National Marine
			 Fisheries Service, as appointed by the Administrator;
						(ii)the United States Fish
			 and Wildlife Service, as appointed by the Director;
						(iii)the Forest Service, as
			 appointed by the Chief of the Forest Service;
						(iv)the Environmental
			 Protection Agency, as appointed by the Administrator of the Environmental
			 Protection Agency;
						(v)the Bonneville Power
			 Administration, as appointed by the Administrator of the Bonneville Power
			 Administration;
						(vi)the Bureau of Land
			 Management, as appointed by the Director of the Bureau of Land Management;
			 and
						(vii)the Northwest Power and
			 Conservation Council, as appointed by the Northwest Power and Conservation
			 Council.
						(B)1 representative from the
			 natural resources staff of the office of the Governor or of an appropriate
			 natural resource agency of a State, as appointed by the Governor, from each of
			 the States of—
						(i)Alaska;
						(ii)California;
						(iii)Idaho;
						(iv)Oregon; and
						(v)Washington.
						(C)Not less than 3 and not
			 more than 5 representatives from Indian tribes or tribal commissions located
			 within the range of a salmon species, as appointed by such Indian tribes or
			 tribal commissions, in consultation with the Board.
					(D)1 representative from
			 each of 3 non-governmental organizations with salmon conservation and
			 management expertise, as selected by the Board.
					(E)1 national or regional
			 representative from an association of counties, as selected by the
			 Board.
					(2)Failure to
			 appointIf a representative described in subparagraph (B), (C),
			 (D), or (E) of paragraph (1) is not appointed to the Board or otherwise fails
			 to participate in the Board, the Board shall carry out its functions until such
			 representative is appointed or joins in such participation.
				(c)Meetings
				(1)FrequencyNot
			 less frequently than 3 times each year, the Board shall meet to provide
			 opportunities for input from a broader set of stakeholders.
				(2)NoticePrior
			 to each meeting, the Board shall give timely notice of the meeting to the
			 public, the government of each county, and tribal governments in which a salmon
			 stronghold is identified by the Board.
				(d)Board
			 consultationThe Board shall seek expertise from fisheries
			 experts, as appropriate.
			(e)ChairpersonThe
			 Board shall nominate and select a Chairperson from among the members of the
			 Board.
			(f)CommitteeThe
			 Board shall establish a standing science advisory committee to assist the Board
			 in the development, collection, evaluation, and peer review of statistical,
			 biological, economic, social, and other scientific information.
			(g)CharterThe
			 Board shall develop a written charter that—
				(1)provides for the members
			 of the Board described in subsection (b);
				(2)may be signed by a broad
			 range of partners, to reflect a shared understanding of the purposes, intent,
			 and governance framework of the Salmon Stronghold Partnership; and
				(3)includes—
					(A)the defining criteria for
			 a salmon stronghold;
					(B)the process for
			 identifying salmon strongholds; and
					(C)the process for reviewing
			 and awarding grants under the program, including—
						(i)the number of years for
			 which such a grant may be awarded;
						(ii)the process for renewing
			 such a grant;
						(iii)the eligibility
			 requirements for such a grant;
						(iv)the reporting
			 requirements for projects awarded such a grant; and
						(v)the criteria for
			 evaluating the success of a project carried out with such a grant.
						(h)Federal Advisory
			 Committee ActThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Board.
			5.Information and
			 assessmentThe Administrator
			 shall carry out specific information and assessment functions associated with
			 salmon strongholds, in coordination with other regional salmon efforts,
			 including—
			(1)triennial assessment of
			 status and trends in salmon strongholds;
			(2)geographic information
			 system and mapping support to facilitate conservation planning;
			(3)projections of climate
			 change impacts on habitats and life history stages of salmon;
			(4)development and
			 application of models and other tools to identify salmon conservation actions
			 projected to have the greatest positive impacts on salmon abundance,
			 productivity, or diversity within salmon strongholds; and
			(5)measurement of the
			 effectiveness of the Salmon Stronghold Partnership activities.
			6.Salmon stronghold
			 watershed grants and technical assistance program
			(a)In
			 generalThe Administrator, in consultation with the Director,
			 shall establish a salmon stronghold watershed grants and technical assistance
			 program, as described in this section.
			(b)PurposeThe
			 purpose of the program shall be to support salmon stronghold protection and
			 restoration activities, including—
				(1)to fund the
			 administration of the Salmon Stronghold Partnership in carrying out the
			 charter;
				(2)to encourage cooperation
			 among the entities represented on the Board, local authorities, and private
			 entities to establish a network of salmon strongholds, and assist locally in
			 specific actions that support the Salmon Stronghold Partnership;
				(3)to support entities
			 represented on the Board—
					(A)to develop strategies
			 focusing on salmon conservation actions projected to have the greatest positive
			 impacts on abundance, productivity, or diversity in salmon strongholds;
			 and
					(B)to provide financial
			 assistance to the Salmon Stronghold Partnership to increase local economic
			 opportunities and resources for actions or practices that provide long-term or
			 permanent conservation and that maintain key ecosystem services in salmon
			 strongholds;
					(4)to maintain a forum to
			 share best practices and approaches, employ consistent and comparable metrics,
			 forecast and address climate impacts, and monitor, evaluate, and report
			 regional status and trends of salmon ecosystems in coordination with related
			 regional and State efforts;
				(5)to carry out activities
			 and existing conservation programs in, and across, salmon strongholds on a
			 regional scale to achieve the goals of the Salmon Stronghold
			 Partnership;
				(6)to accelerate the
			 implementation of recovery plans in salmon strongholds that have salmon
			 populations listed as threatened or endangered under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.); and
				(7)to develop and make
			 information available to the public pertaining to the Salmon Stronghold
			 Partnership.
				(c)SelectionProjects
			 that will be carried out with assistance from the program shall be selected and
			 administered as follows:
				(1)Site-based
			 projectsA project that will be carried out with assistance from
			 the program within 1 State shall be selected as follows:
					(A)State
			 selectionIf a State has a competitive grant process relating to
			 salmon conservation in effect as of the date of enactment of this Act and has a
			 proven record of implementing an efficient, cost-effective, and competitive
			 grant program for salmon conservation or has a viable plan to provide
			 accountability under the program—
						(i)the National Fish and
			 Wildlife Foundation, in consultation with the Board, shall provide program
			 funds to the State; and
						(ii)the State shall select
			 and administer projects to be carried out in such State, in accordance with
			 subsection (d).
						(B)National fish and
			 wildlife foundation selectionIf a State does not meet the
			 criteria described in subparagraph (A)—
						(i)the Administrator, in
			 consultation with the Director, shall provide funds to the National Fish and
			 Wildlife Foundation; and
						(ii)the National Fish and
			 Wildlife Foundation, in consultation with the Board, shall select and
			 administer projects to be carried out in such State, in accordance with
			 subsection (d).
						(2)Multisite and
			 programmatic initiativesFor a project that will be carried out
			 with assistance from the program in more than 1 State or that is a programmatic
			 initiative that affects more than 1 State—
					(A)the Administrator, in
			 consultation with the Director, shall provide funds to the National Fish and
			 Wildlife Foundation; and
					(B)the National Fish and
			 Wildlife Foundation, in consultation with the Board, shall select and
			 administer such projects to be carried out, in accordance with subsection
			 (d).
					(d)Criteria for
			 approval
				(1)Criteria developed by
			 the board
					(A)Requirement to
			 developThe Board shall develop and provide criteria for the
			 prioritization of projects funded under the program in a manner that enables
			 projects to be individually ranked in sequential order by the magnitude of the
			 project's positive impacts on salmon abundance, productivity, or
			 diversity.
					(B)Specific
			 requirementsThe criteria required by subparagraph (A) shall
			 require that a project that receives assistance under the program—
						(i)contributes to the
			 conservation of salmon;
						(ii)meets the criteria for
			 eligibility established in the charter;
						(iii)(I)addresses a factor
			 limiting or threatening to limit abundance, productivity, diversity, habitat
			 quality, or other biological attributes important to sustaining viable salmon
			 populations within a salmon stronghold; or
							(II)is a
			 programmatic action that supports the Salmon Stronghold Partnership;
							(iv)addresses limiting
			 factors to healthy ecosystem processes or sustainable fisheries
			 management;
						(v)has the potential for
			 conservation benefits and broadly applicable results; and
						(vi)meets the requirements
			 for—
							(I)cost sharing described in
			 subsection (e); and
							(II)the limitation on
			 administrative expenses described in subsection (f).
							(C)Schedule for
			 developmentThe Board shall—
						(i)develop and provide the
			 criteria required by subparagraph (A) prior to the initial solicitation of
			 projects under the program; and
						(ii)revise such criteria not
			 less often than once each year.
						(e)Cost sharing
				(1)Federal share
					(A)Non-federal
			 landFor any fiscal year, the Federal share of the cost of a
			 project that receives assistance under the program and that is carried out on
			 land that is not owned by the United States shall not exceed 50 percent of the
			 total cost of the project.
					(B)Federal
			 landFor any fiscal year, the Federal share of the cost of a
			 project that receives assistance under the program and that is carried out on
			 land that is owned by the United States may be up to 100 percent of the total
			 cost of the project.
					(2)Non-federal
			 share
					(A)In
			 generalSubject to subparagraph (B), the non-Federal share of the
			 cost of a project that receives assistance under the program may not be derived
			 from Federal grant programs, but may include in-kind contributions.
					(B)Bonneville power
			 administrationAny amounts provided by the Bonneville Power
			 Administration directly or through a grant to another entity used to carry out
			 a project that receives assistance under the program shall be credited toward
			 the non-Federal share of the cost of the project.
					(f)Administrative
			 expenses
				(1)Limit on state and
			 national fish and wildlife foundation expendituresOf the amount
			 available to a State or the National Fish and Wildlife Foundation under the
			 program for each fiscal year, such State and the National Fish and Wildlife
			 Foundation shall not expend more than 5 percent of such amount for
			 administrative and reporting expenses necessary to carry out this
			 section.
				(2)Limit on national
			 oceanic and atmospheric administration expendituresOf the amount
			 available to the National Oceanic and Atmospheric Administration under the
			 program for each fiscal year, the National Oceanic and Atmospheric
			 Administration shall not expend more than 5 percent of such amount for
			 administrative and reporting expenses necessary to carry out this
			 section.
				(g)Reports
				(1)Reports to states or
			 nfwfEach person who receives assistance through a State or the
			 National Fish and Wildlife Foundation under the program for a project shall
			 provide periodic reports to the State or the National Fish and Wildlife
			 Foundation, as appropriate, that include the information required by the State
			 or the National Fish and Wildlife Foundation to evaluate the progress and
			 success of the project.
				(2)Reports to the
			 administrationNot less frequently than once every 3 years, each
			 State that is provided program funds under subsection (c)(1)(A) and the
			 National Fish and Wildlife Foundation shall provide reports to the
			 Administrator that include the information required by the Administrator to
			 evaluate the implementation of the program.
				7.Interagency
			 cooperationThe head of each
			 Federal agency or department responsible for acquiring, managing, or disposing
			 of Federal land that is within a salmon stronghold shall, to the extent
			 consistent with the mission of the agency or department and existing law,
			 cooperate with the Administrator and the Director—
			(1)to conserve the salmon
			 strongholds; and
			(2)to effectively coordinate
			 and streamline Salmon Stronghold Partnership activities and delivery of
			 overlapping, incentive-based programs that affect the salmon stronghold.
			8.International
			 cooperation
			(a)Authority to
			 cooperateThe Administrator and the Board may share status and
			 trends data, innovative conservation strategies, conservation planning
			 methodologies, and other information with North Pacific countries, including
			 Canada, Japan, Russia, and South Korea, and appropriate international entities
			 to promote conservation of salmon and salmon habitat.
			(b)Sense of
			 congressIt is the sense of Congress that the Administrator and
			 the Board, or entities that are members of the Board, should and are encouraged
			 to provide information to North Pacific countries, including Canada, Japan,
			 Russia, and South Korea, and appropriate international entities to support the
			 development of a network of salmon strongholds across the nations of the North
			 Pacific.
			9.Acquisition and transfer
			 of real property interests
			(a)Use of real
			 propertyNo project that will result in the acquisition by the
			 Secretary or the Secretary of the Interior of any land or interest in land, in
			 whole or in part, may receive funds under this Act unless the project is
			 consistent with the purposes of this Act.
			(b)Private property
			 protectionNo Federal funds made available to carry out this Act
			 may be used to acquire any real property or any interest in any real property
			 without the written consent of each owner of the property or interest in
			 property.
			(c)Transfer of real
			 propertyNo land or interest in land, acquired in whole or in
			 part by the Secretary of the Interior with Federal funds made available under
			 this Act to carry out a salmon stronghold conservation project may be
			 transferred to a State, other public agency, or other entity unless—
				(1)the Secretary of the
			 Interior determines that the State, agency, or entity is committed to manage,
			 in accordance with this Act and the purposes of this Act, the property being
			 transferred; and
				(2)the deed or other
			 instrument of transfer contains provisions for the reversion of the title to
			 the property to the United States if the State, agency, or entity fails to
			 manage the property in accordance with this Act and the purposes of this
			 Act.
				(d)RequirementAny
			 real property interest conveyed under subsection (c) shall be subject to such
			 terms and conditions as will ensure, to the maximum extent practicable, that
			 the interest will be administered in accordance with this Act and the purposes
			 of this Act.
			10.Administrative
			 provisions
			(a)Contracts, grants, and
			 transfers of fundsIn carrying out this Act, the Secretary
			 may—
				(1)consistent with a
			 recommendation of the Board and notwithstanding sections 6304 and 6305 of title
			 31, United States Code, and the Federal Financial Assistance Management
			 Improvement Act of 1999 (31 U.S.C. 6101 note), enter into cooperative
			 agreements, contracts, and grants;
				(2)notwithstanding any other
			 provision of law, apply for, accept, and use grants from any person to carry
			 out the purposes of this Act; and
				(3)make funds available to
			 any Federal agency or department to be used by the agency or department to
			 award financial assistance for any salmon stronghold protection, restoration,
			 or enhancement project that the Secretary determines to be consistent with this
			 Act.
				(b)Donations
				(1)In
			 generalThe Secretary may—
					(A)enter into an agreement
			 with any organization described in section 501(c)(3) of the Internal Revenue
			 Code of 1986 to authorize the organization to carry out activities under this
			 Act; and
					(B)accept donations of funds
			 or services for use in carrying out this Act.
					(2)PropertyThe
			 Secretary of the Interior may accept donations of property for use in carrying
			 out this Act.
				(3)Use of
			 donationsDonations accepted under this section—
					(A)shall be considered to be
			 gifts or bequests to, or for the use of, the United States; and
					(B)may be used directly by
			 the Secretary (or, in the case of donated property under paragraph (2), the
			 Secretary of the Interior) or provided to other Federal agencies or departments
			 through interagency agreements.
					(c)Interagency
			 financingThe Secretary may participate in interagency financing,
			 including receiving appropriated funds from other agencies or departments to
			 carry out this Act.
			(d)StaffSubject
			 to the availability of appropriations, the Administrator may hire such
			 additional full-time employees as are necessary to carry out this Act.
			11.LimitationsNothing in this Act may be construed—
			(1)to create a reserved
			 water right, express or implied, in the United States for any purpose, or
			 affect the management or priority of water rights under State law;
			(2)to affect existing water
			 rights under Federal or State law;
			(3)to affect any Federal or
			 State law in existence on the date of enactment of this Act regarding water
			 quality or water quantity;
			(4)to affect the authority,
			 jurisdiction, or responsibility of any agency or department of the United
			 States or of a State to manage, control, or regulate fish and resident wildlife
			 under a Federal or State law or regulation;
			(5)to authorize the
			 Secretary or the Secretary of the Interior to control or regulate hunting or
			 fishing under State law;
			(6)to abrogate, abridge,
			 affect, modify, supersede, or otherwise alter any right of a federally
			 recognized Indian tribe under any applicable treaty, or Federal or tribal law
			 or regulation; or
			(7)to diminish or affect the
			 ability of the Secretary or the Secretary of the Interior to join the
			 adjudication of rights to the use of water pursuant to subsections (a), (b), or
			 (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43
			 U.S.C. 666).
			12.Reports to
			 congressNot less frequently
			 than once every 3 years, the Administrator, in consultation with the Director,
			 shall submit to Congress a report describing the activities carried out under
			 this Act, including the recommendations of the Administrator, if any, for
			 legislation relating to the Salmon Stronghold Partnership.
		
	
		January 30, 2012
		Reported with an amendment
	
